Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I) with the addition of acetone, creatine and 5-aminopentanoate as the elected metabolites species and rivastogmine as the elected treatment in the reply filed on 10/04/2022 is acknowledged.
Claims 4, 10-16, 20, 29, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Status
Claims 1-29 and 31 are pending. Claims 4, 10-16, 20, 29, and 31 are withdrawn. Claims 30 and 32 are canceled. Claims 1-3, 5-9, 17-19, and 21-28 are examined in accordance to the elected species. 

Priority
This Patent Application claims the benefit of PCT International Application No. PCT/US2018/043499 filed July 24, 2018, which claims priority to U.S. Provisional Application 62/536,728 filed on July 25, 2017.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 17-19, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brook, Biomarker in saliva may spot Alzheimer’s disease early, May 24, 2017 in view of Vanvakides (US2014/0296211 A1).
Brooks teaches a method of diagnosing Alzheimer’s disease comprising: a- obtaining a saliva sample from a human patient with Alzheimer’s disease; b- requesting and detecting a level of one or more metabolites selected from galactose, imidazole, creating, 5-aminopentanoate and acetone wherein the level of the metabolites are elevated; c- and treating the Alzheimer’s patient with an effective treatment. See whole document. 
Brooks does not teach the effective treatment is the elected rivastigmine. Moreover, Brook does not teach requesting or more tests selected from the group consisting of a memory test, a problem-solving test, an attention test, a counting test, and a language abilities test.
Vanvakides teaches a method of treating Alzheimer’s disease comprising administering 1 mg of A2-73 and 3 mgs rivastigmine to a human patient and further performing a cognitive test showing no deficits in physical or mental capacities. (See paragraph [0073].) Cognitive test encompasses a memory test.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include the combination of 1 mg of A2-73 and 3 mgs rivastigmine followed by a cognitive test that includes a memory test to give Applicant’s claimed method. One would have been motivated by the fact that Brooks suggests an effective Alzheimer’s treatment and also by the fact that the combination of 1 mg of A2-73 and 3 mgs rivastigmine for the treatment of AD followed by performing a cognitive test showing no deficits in physical or mental capacities. (See paragraph [0073].) On would reasonably have expected the combination of 1 mg of A2-73 and 3 mgs rivastigmine followed by performing a cognitive test to successfully treat of AD in patients that have elevated saliva metabolites such galactose, imidazole, creating, 5-aminopentanoate or acetone or a combination thereof. 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628